MEMORANDUM **
Cesar Salazar appeals from his conviction for conspiring to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Salazar contends that his trial counsel was ineffective in failing to object to a mistrial, where his co-defendant objected and subsequently prevailed on a motion to dismiss the indictment on double jeopardy grounds. We conclude, however, that the record is not sufficiently developed to permit review of Salazar’s ineffectiveness claim. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003) (stating that ineffective assistance of counsel claim is more properly raised on collateral attack under 28 U.S.C. § 2255, unless the record is sufficiently developed or there is an obvious denial of adequate representation).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.